AO 2458 (Rev. 0210812019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1of1


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                v.                                                (For Offenses Committed On or After November I, 1987)


                       Reynaldo Ruiz-Zurita                                       Case Number: 2: 19-mj-9929

                                                                                  Stephen Patrick White
                                                                                  Defendant's Attorney


REGISTRATION NO. 78236298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                          ~--~---------~----------~--~
 0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                                 Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                       1

 0 The defendant has been found not guilty on count(s)
                                                                           ~-----~-~---------~

 0 Count(s)                                                                       dismissed on the motion of the United States.
                  ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              0 TIME SERVED                                  ~ ---------~~-----days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, July 8, 2019
                                                                          Date of Imposition of Sentence



                                                        FI l E ' Ul'ITED
                                                                  0 0     BLE RUTH B     EZ MONTENEGRO
                                                                         STATES MAGISTRATE JUDGE
                                                           JUL 0 8 2019
Clerk's Office Copy                               CLERK US LJISTRIC1 COURT                                                    2: 19-mj-9929
                                              SO UTHERN Dts;.::w!CJ:-QF CALIFORNIA
                                              BY           'J _.           Df:PUTY
